UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                         No. 21-1896


In re: ALBERT F. IAQUINTA,

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:98-hc-00764-BR)


Submitted: December 16, 2021                                      Decided: January 4, 2022


Before RUSHING, Circuit Judge, KEENAN, and FLOYD, Senior Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Albert F. Iaquinta, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert F. Iaquinta petitions for a writ of mandamus seeking an order directing that

his case be reassigned to a different district judge. We conclude that Iaquinta is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Iaquinta’s conclusory assertions of bias are based

solely on the district judge’s adverse rulings, which is insufficient to warrant reassignment

of the district judge.    See Belue v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011).

Accordingly, we deny Iaquinta’s petition and corrected petition for a writ of mandamus.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITIONS DENIED




                                              2